Citation Nr: 0500340	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  04-06 546	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent 
for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from November 1975 to 
March 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By that decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial evaluation of 30 percent, effective 
December 19, 2002, the date of claim.  The veteran has 
appealed the rating assigned for the disorder.  

The veteran testified at a videoconferencing hearing before 
the undersigned in September 2004 in connection with his 
appeal.  A transcript of the hearing is of record.  

The record shows that in August 2003 the veteran filed a 
claim for an increased rating for residuals of an "injury to 
my head."  Although service connection is in effect only for 
a scar on the lateral end of the eyebrow on the frontal bone, 
the development conducted following the claim included VA 
cranial nerve, audiology and neurological examinations to 
evaluate other complaints claimed to be due to a documented 
head injury in service.  

By a rating decision of January 2001, the RO confirmed and 
continued a 10 percent rating for the scar.  Notice of the 
determination was provided to the veteran on February 10, 
2004.  Upon receipt of a timely notice of disagreement, the 
RO issued a statement of the case in February 2004.  The 
veteran did not perfect his appeal by submitting a timely 
substantive appeal, and in April 2004 he withdrew the appeal 
as to the scar.  

Despite the withdrawal of the appeal as to the scar rating, 
the Board finds that the issue raised by the veteran involves 
a broader range of disability than just the scar, as 
reflected in the development conducted by the RO, and that a 
broader range of disability must be addressed for full 
adjudication of the claim.  



The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board is obligated to "seek out all issues 
[that] are reasonably raised from a liberal reading of the 
documents or oral testimony submitted prior to the BVA 
decision."  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991); Schroeder v. West, 212 F. 3d 1265, 
1271 (Fed. Cir. 2000) (holding that VA has obligation to 
explore all legal theories, including those unknown to the 
veteran, by which he can obtain benefit sought for the same 
disability).  

Accordingly, the additional issue of entitlement to service 
connection for residuals of a head injury other than a scar 
is being considered by the Board.  

Furthermore, the Board finds that the issue of entitlement to 
service connection for residuals of a head injury other than 
a scar is inextricably intertwined with the issue 
of entitlement to an increased rating for PTSD since the 
record contains evidence that some of the pathology 
attributed to PTSD may be due to a seizure disorder related 
to head trauma in service.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); 
Kellar v. Brown, 6 Vet. App. 157 (1994).  See also Parker v. 
Brown, 7 Vet. App. 116 (1994) (A claim is intertwined if the 
RO would have to reexamine the underlying merits of any claim 
which is pending on appeal before the Board).  

The issue of entitlement to service connection for residuals 
of a head injury other than a scar has not been developed or 
certified for appellate review, but since it is inextricably 
intertwined with the issue involving the rating for PTSD, it 
is properly before the Board and will be addressed herein.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in January 
2003 which complies with the notice requirements of 
Quartuccio, supra.  


Development of the Evidence 

The record shows that the veteran has received extensive VA 
hospital and outpatient treatment for psychiatric disability 
for a number of years.  At his September 2004 
videoconferencing hearing, he testified that he had been 
hospitalized at the Chicago Westside VA Medical Center for a 
period of nine or ten days just two or three weeks before the 
hearing and had also been hospitalized at that facility 
earlier in 2004.  He stated that in the past he had been 
hospitalized four or five times per year.  

For the period covered by the PTSD claim, the present record 
contains only the reports of hospitalizations in July 2002 
and from July to August 2002.  Reports relating to the other 
hospitalizations reported by the veteran must be obtained.  

The only outpatient treatment records in the appellate file 
relate to the periods from July 2002 to February 2003, from 
October 2003 to March 2004.  An attempt must therefore be 
made to obtain the outpatient treatment records for the 
periods from February to October 2003 and from March 2004 to 
the present.  

The record shows that the veteran established entitlement to 
Social Security Administration disability benefits from 
October 1992, but that such benefits were terminated from 
June 1996 based on a finding that disability had ceased.  
However, the veteran testified at his hearing that Social 
Security Administration benefits had been awarded to him 
about a year and a half earlier (i.e., before the hearing).  
The records in the possession of the Social Security 
Administration relating to this later award are not of record 
and should be obtained.  

Although a substantial degree of psychiatric disability is 
documented, the extent to which it results from PTSD rather 
than other disorders is not clear.  The veteran has a long 
history of intermittent polysubstance abuse (primarily 
alcohol and cocaine) for which he was repeatedly hospitalized 
from 1995 to 1997; there may be later substance abuse 
hospitalizations that are not documented in the record.  
Substance abuse has been reported during the period covered 
by the PTSD claim.  

In addition, in recent years a diagnosis of partial complex 
seizures has been established, and there is evidence that 
hallucinations reported by the veteran may result from them.  
There is also evidence that the veteran has a significant 
personality disorder.  A personality disorder is not a 
disability within the meaning of legislation authoring 
veterans benefits.  38 C.F.R. § 3.303(c) (2004).  

In order for the service-connected PTSD to be properly rated, 
the issue of entitlement to service connection for residuals 
of a head injury other than a scar, including a seizure 
disorder, must be adjudicated.  If service connection for a 
seizure disorder as a residual of head trauma is denied, an 
attempt must be made to determine whether the impairment due 
to PTSD may be disassociated from that due to seizures for 
rating purposes and, if so, to identify such impairment.  

No VA examination findings adequate for that purpose are of 
record.  Therefore, the veteran should undergo special VA 
psychiatric and neurological examinations, and the examiners 
should coordinate their findings and attempt to arrive at 
joint conclusions.  

VA psychiatric and neurological examinations should therefore 
be performed.  "[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added))  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  "It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history."  
38 C.F.R. § 4.1 (2004).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should obtain copies of 
the reports of all hospitalizations of 
the veteran at the Chicago, Illinois, 
Westside VA Medical Center since December 
2002 for inclusion in the record on 
appeal.  

4.  The VBA AMC should obtain copies of 
the reports of all VA outpatient 
treatment of the veteran at the Westside 
VA Medical Center during the periods from 
February to October 2003 and since 
December 2002 for inclusion in the record 
on appeal.  

5.  The VBA AMC should contact the Social 
Security Administration and obtain copies 
of the medical evidence upon which the 
veteran's reported current entitlement 
was based.  

6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

7.  The VBA AMC should arrange for a VA 
special neurological examination of the 
veteran by a neurologist or other 
available appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of the veteran's seizure disorder.  If 
possible, this examination should be 
conducted before the psychiatric 
examination discussed in paragraph 8 
below.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

On the basis of a thorough review of the 
file, current examination findings, and 
any other information provided by the 
veteran, the examiner should address the 
following: 

(a)  Describe in detail the 
manifestations of the 
veteran's seizure disorder 
and the side effects, if any, 
of medication taken for the 
disorder.  

(b)  Express a conclusion as 
to whether it is at least as 
likely as not that the 
veteran's current seizure 
disorder is related to the 
head trauma documented in 
service medical records.  

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

8.  The VBA AMC should arrange for a VA 
special psychiatric examination of the 
veteran by a psychiatrist, including on a 
fee basis if necessary, for the purpose 
of ascertaining the nature and extent of 
severity of the service-connected PTSD.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

On the basis of a thorough review of the 
file, current examination findings, and 
any other information provided by the 
veteran, the examiner should address the 
following: 

(a)  Itemize, describe and 
quantify all manifestations 
of service-connected PTSD and 
describe the extent of 
consequent impairment in 
accordance with standard 
examination guidelines.  

(b)  Indicate whether 
psychiatric disorders other 
than PTSD are present and 
assign a diagnosis for each.  

(c)  Itemize, describe and 
quantify all psychiatric 
symptomatology associated 
with the veteran's seizure 
disorder and any other 
disorder resulting in 
psychiatric symptomatology.  

(d)  Express an opinion as to 
whether the symptoms of PTSD 
and those of the veteran's 
seizure disorder and any 
other disorder resulting in 
psychiatric symptomatology 
can be disassociated from one 
another and separately 
described.  

(e)  Upon review of the 
report of the neurological 
examination discussed above 
or after discussion with the 
neurologist, if it is 
concluded that the seizure 
disorder is not related to 
head trauma in service, a GAF 
score pertaining to the PTSD 
alone should be assigned.  

(f)  Upon review of the 
report of the neurological 
examination discussed above 
or after discussion with the 
neurologist, if it is 
concluded that the seizure 
disorder is related to head 
trauma in service, a GAF 
score relating to the 
combined disability 
associated with PTSD and the 
seizure disorder should be 
assigned.  




All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

9.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the issue of entitlement to 
service connection for residuals of head 
trauma other than a head scar and should 
readjudicate the issue of entitlement to 
an increased rating for PTSD in 
accordance with the above discussion.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
appeal, and may result in its denial.  38 C.F.R. § 3.655 
(2004).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


